Citation Nr: 0826643	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  03-10 689	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES


1. Whether a notice of disagreement was timely filed to the 
rating decision of September 1985 by the RO, denying service 
connection for degenerative joint disease of the left knee. 

2. Entitlement to an effective date earlier than June 8, 
2000, for the grant of service connection for degenerative 
joint disease of the left knee on the basis of clear and 
unmistakable error in the rating decision of September 1985 
by the RO. 

REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at 
Law

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1972 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2001, of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In August 2003, the veteran testified at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

In a decision in August 2005, the Board denied entitlement to 
an effective date earlier than June 8, 2000, for the grant of 
service connection for degenerative joint disease of the left 
knee on the basis of clear and unmistakable error in the 
rating decision of September 1985 by the RO.  The veteran, 
through counsel, appealed the Board's decision of August 2005 
to the United States Court of Appeals for Veterans Claims 
(Court).  In November 2006, the Secretary of VA filed a brief 
arguing that the Court should affirm the Board's decision of 
August 2005, or in the alternative, that the Court should 
remand the case so that the Board could address in the first 
instance whether the rating decision of September 1985 was a 
final adjudication as argued by the Secretary or remained a 
pending claim, as argued by veteran's counsel.  

The Court noted that if there was no finality of the rating 
decision in September 1985, the rating decision could not be 
subject to revision on the basis of clear and unmistakable 
error.  The Court then vacated the Board's decision because 
the Board failed to address finality of the rating decision 
of September 1985, and remanded the case, directing the Board 
to address whether a document, received at the RO in November 
1985, constituted a notice of disagreement to the rating 
decision of September 1985, resulting in a pending claim as 
opposed to a finally adjudicated claim.  

In compliance with the Court's decision, the question of 
finality of the rating decision in September 1985 by the RO 
is addressed in this decision. 

Preliminary Matter Concerning Due Process on the Question of 
Finality 

The Board may address a question pertaining to its 
jurisdictional authority to review a particular case, 
including, whether the timeliness and adequacy of a document 
as a notice of disagreement, at any stage in a proceeding 
before it, regardless of whether the agency of original 
jurisdiction addressed such a question.  38 U.S.C.A. 
§ 20.101(d). 

As veteran's counsel has raised the question of finality and 
has submitted a brief and reply brief, addressing the 
question of finality of the rating decision of September 
1985, as veteran's counsel has stated that the veteran has 
nothing else to submit and has requested that the Board 
proceed immediately with the readjudication of the case 
(statement received in July 2008), as there is no allegation 
of missing records or documents or argument that requires 
additional evidentiary development, as there is no reasonable 
possibility that further development of the evidence would 
aid the veteran in substantiating the claim, and as the 
dispute is over the interpretation of the facts and not the 
underlying facts, the duties to notify and to assist 
provisions of the Veterans Claims Assistance Act of 2000 are 
not implicated in this matter.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001). 


FINDINGS OF FACT

1. In a rating decision in September 1985, the RO denied 
service connection for a chronic left knee disability; after 
the RO notified the veteran of the adverse determination and 
of his procedural and appellate rights, he did not file a 
notice of disagreement and by operation of law, the rating 
decision became final.

2. The RO's misstatement of the evidence in the September 
1985 rating decision is not the sort of error, which had it 
not be made, would have manifestly changed the outcome at the 
time.

3. In a July 2001 rating decision, implementing the Board's 
decision of June 2001, the RO granted service connection for 
degenerative joint disease of the left knee, effective June 
8, 2000, the date of receipt of the application to reopen the 
claim of service connection for a left knee disability.


CONCLUSIONS OF LAW

1. The rating decision by the RO in September 1985, denying 
service connection for a chronic left knee disability, became 
final.  38 U.S.C. § 4005(c) (1982) (currently 38 U.S.C.A. § 
7105(c) (West 2002)); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1985) (currently 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007)).

2. The rating decision by the RO in September 1985, denying 
service connection for a chronic left knee disability, was 
not clearly and unmistakably erroneous.  38 C.F.R. § 3.105 
(2007). 

3. The criteria for an effective date earlier than June 8, 
2000, for the grant of service connection for degenerative 
joint disease of the left knee have not been met.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.400(r) (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

VCAA: Clear and Unmistakable Error

The VCAA does not apply to a claim for revision of a prior 
rating decision on the basis of clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

VCAA: Effective Date 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Where, as here, service connection has been granted and the 
effective date assigned, the claim of service connection has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision as to the effective date 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
earlier effective date, following the initial grant of 
service connection.  Dingess, 19 Vet. App. 473 (2006); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to- 
assist provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Background

In November 1974, the veteran submitted his original 
application for VA disability compensation, claiming service 
connection for a torn cartilage of the left knee.  In January 
1975, having failed to report for the initial VA examination, 
the RO notified the veteran that an examination was necessary 
to support his claim, and he was asked to contact VA in order 
to reschedule his examination.  In the absence of a response 
from the veteran, the RO took no further action on the claim, 
which was deemed abandoned.  38 C.F.R. § 3.158(a).

In March 1985, the veteran applied to reopen the claim of 
service connection for a left knee disability.

The evidence of record consisted of the following:

The service medical records disclose that in August 1972, the 
veteran complained of left knee pain.  The pertinent finding 
was full range of motion with tenderness.  The impression was 
ligament strain.  In December 1973, sixteen months later, the 
veteran complained of pain below the left kneecap.  When he 
was seen in the orthopedic clinic in January 1974, the 
pertinent findings were chondromalacia and no instability.  A 
tear in the medial meniscus was suspected.  He was instructed 
to return after an arthrogram.  

The veteran was placed on limited duty for six weeks.  In 
February 1974, the veteran complained of painful 
"contractions" in the left kneecap.  An arthrogram was to be 
rescheduled, but there is no record that the arthrogram was 
done.  On separation examination in March 1974, 
chondromalacia of the left knee was listed in the summary of 
defects and diagnoses.  No specific findings were reported.

After service, in February 1985, the veteran was examined by 
a private physician.  The veteran gave a history of injuring 
his left knee in July 1972.  The pertinent findings were left 
knee soreness, stiffness, and swelling.  The diagnosis was 
severe contusion of the left knee.

On VA examination in June 1985, the veteran gave a history of 
falling down stairs during basic training and shortly 
thereafter he experienced swelling in the left knee after 
physical training.  Since then, the veteran stated that he 
had medial and lateral joint line pain and swelling.  He also 
stated the in service he had an arthrogram and he was advised 
to have an operation, but he was transferred before it could 
be done.  On physical evaluation, the pertinent findings were 
full range of motion, and no tenderness or effusion or 
ligament laxity.  The anterior draw sign was probably 
positive at 1+.  The radiologist interpreted the X-rays of 
the left knee as showing no skeletal abnormality.  The 
examiner interpreted the X-rays as showing some spiking of 
the medial eminences of the knee, indicative of some 
arthritis.  The diagnosis was mild degenerative arthritis of 
the left knee.

In a September 1985 rating decision, the RO denied service 
connection for a chronic left knee disability on grounds that 
a chronic knee disability was not shown on VA examination in 
June 1985.  The veteran was notified of this decision by 
letter, date in September 1985.  In the letter, the veteran 
was notified that he could appeal the rating decision, 
denying his claim, to the Board of Veterans Appeals at any 
time within one year from the date of the letter by filing a 
notice of disagreement in writing to the [Regional] office. 



In November 1985, the veteran's Congressman submitted a 
letter to the RO, wherein he stated that the veteran had 
questions about his VA benefits and the Congressman requested 
that the RO look into the situation and advice him, the 
Congressman, of any action, which may be taken to provide 
assistance. 

In a letter, dated in November 1985 to the Congressman, after 
a brief summary of the facts and procedural history of the 
veteran's claim, the RO informed the Congressman that the 
veteran had been notified of his right to appeal and that if 
the veteran wished to file a notice of disagreement with the 
rating decision he had to file before September 23, 1986, or 
the rating decision would become final. 

Attached to the Congressman's letter, was undated 
correspondence from the veteran to the Congressman.  In the 
letter, the veteran asked for help in obtaining medical 
records for his disability claim which was at the RO.  He 
stated that VA told him to obtain medical records and to 
submit a statement of disagreement.

There was no further correspondence from the Congressman or 
the veteran until the veteran filed his application to reopen 
the claim of service connection for a left knee disability, 
which was received at the RO on June 8, 2000. 

On appeal of the RO's rating decision, denying the claim, the 
Board in a decision in June 2001 reopened the claim and on 
the merits of the claim granted service connection for a left 
knee disability.  In implementing the Board's decision, in a 
rating decision in July 2001, the RO granted service 
connection for a left knee disability, degenerative joint 
disease, and assigned a 10 percent rating, effective from 
June 8, 2000, the date of receipt of the application to 
reopen the claim of service connection.  The veteran then 
appealed the effective date of the grant of service 
connection.  While on appeal, in a rating decision in March 
2002, the RO revised the 10 percent rating to 30 percent 
based on instability and assigned a separate 10 percent 
rating based on arthritis by X-ray, both from effective June 
8, 2000.  In October 2002, the veteran raised the claim of 
clear and unmistakable error in the rating decision of 
September 1985 by the RO. 



Finality of the September 1985 Rating Decision

The veteran argues that the rating decision of September 1985 
by the RO was not final because he timely filed a notice of 
disagreement with the rating decision.  He asserts that the 
correspondence in November 1985 was an expression of 
disagreement and constituted a valid notice of disagreement, 
and the RO did not issue a statement of the case and the 
claim has remained pending since then. 38 C.F.R. § 3.160(c).  

The veteran specifically cites to the statement wherein he 
told the Congressman that the VA had told him to obtain 
medical records and submit a "statement of disagreement."  

On the question of finality, an appeal consists of a timely 
filed notice of disagreement, and after a statement of the 
case is furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.117 (1985) 
(currently at 38 C.F.R. § 20.200 (2007)).

A notice of disagreement must be filed within one year from 
the date of mailing of notification on the initial review and 
determination, otherwise, that determination will become 
final.  38 C.F.R. § 19.129(1985) (currently at 38 C.F.R. 
§ 20.302 (2007)). 

A notice of disagreement must be a written communication from 
a claimant or the representative expressing dissatisfaction 
with an adjudicative determination of a Regional Office.  The 
notice of disagreement should in terms which can be 
reasonably construed as a desire for review of that 
determination. It need not be expressed in any special 
wording.  38 C.F.R. § 19.118 (1985) (currently at 38 C.F.R. 
§ 20.201 (2007)). 



Congressman's Letter 

As for the letter from the Congressman, dated in November 
1985, the communication fails as notice of disagreement for 
two reasons.  

One, there is nothing in the communication that can be 
reasonable construed as expressing dissatisfaction and a 
desire for appellate review of the RO's decision under then 
38 C.F.R. § 19.118.  The Congressman stated that the 
"veteran had questions about his VA benefits" and 
specifically requested that the "RO," not the Board, look 
into the situation and advice him of any action, which may be 
taken to provide assistance to the veteran, which the RO did 
and promptly notified the Congressman by letter, dated in 
Novmeber 1985, that the veteran had been notified of his 
right to appeal and that if the veteran wished to file a 
notice of disagreement with the rating decision he had to 
file before September 23, 1986, or the rating decision would 
become final.  For this reason, the communication fails as a 
valid notice of disagreement under 38 C.F.R. § 19.118.

Second, a notice of disagreement must be from the claimant or 
his representative. 38 C.F.R. § 19.118 (1985).  On appeal, 
representation is provided by a recognized service 
organization, attorney, agent, or other person authorized to 
represent claimants before VA, which is executed by a power 
of attorney.  38 C.F.R. §§ 19.150 to 19.154 (1985).  As there 
was no power of attorney of record, appointing the 
Congressman as the veteran's representative for the purpose 
of pursing an appeal to the Board, the communication also 
fails as a valid notice of disagreement under 38 C.F.R. § 
19.118.

Veteran's Undated Letter Attached to the Congressman's 
Communication of November 1985 

As for the veteran's undated communication, the veteran 
acknowledged that VA told him to submit a "statement of 
disagreement," the reasonable construction of which is that 
he had not already done so and there was no expression of the 
desire for further review as he requested help in obtaining 
medical records to support his claim at the RO.  

At most, the veteran expressed the intent to file a notice of 
disagreement.  And intent to file does not equate to actually 
filing of a notice of disagreement and no notice of 
disagreement was subsequently filed.  For these reasons, the 
Board does not reasonably construe the veteran's 
communication as a filed notice of disagreement under 
38 C.F.R. § 19.118.

Accordingly, the Board finds that the rating decision of the 
September 1985 by the RO, denying service connection for a 
left knee disability, became final.  38 U.S.C. § 4005(c) 
(1982) (currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 19.129 (1985) (currently 38 C.F.R. §  20.302, 
(2007)).

Clear and Unmistakable Error 

To warrant a finding of clear and unmistakable error in a 
rating decision: 1) either the correct facts, as they were 
known at that time, were not before the adjudicator, i.e., 
more than a simple disagreement with how the RO weighed or 
evaluated the evidence; or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 2) 
the error must be "undebatable" and the sort that, had it not 
been made, would have "manifestly changed" the outcome of 
that decision; and 3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication.  Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has further stated that clear and unmistakable 
error is a very specific and rare kind of "error." It is the 
kind of error, of fact or of law, which when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).



Error in the September 1985 Rating Decision

The veteran claims that he is entitled to an earlier 
effective date for service connection for a left knee 
disability because the RO committed clear and unmistakable 
error in the rating decision of September 1985 by finding 
that there was no chronic disability of the left knee.

In the rating decision of September 1985, the RO found that 
the veteran did not have a chronic left knee disability on VA 
examination in June 1985 and denied service connection.  In 
its decision, the RO relied in part on the X-ray findings of 
no skeletal abnormality.  The RO did not cite or address the 
examiner's interpretation of the X-rays and diagnosis of mild 
degenerative arthritis of the left knee.  Since arthritis is 
recognized by VA as a chronic disease under 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.309(a), the RO either failed to apply 
the pertinent regulation or made an erroneous fact-finding, 
or both.  In any event, the RO committed error both in 
failing to follow an applicable regulation and in making a 
misstatement of fact about the evidence - in effect denying 
the existence of the evidence that did exist and was part of 
the record.

The fact that the RO committed error does not end the matter.  
It must next be determined whether the error was clear and 
unmistakable, that is, whether, on the full record before the 
RO in 1985, the evidence established manifestly that the 
correction of the error would have changed the outcome, that 
is, that service connection would have resulted had the 
diagnosis of degenerative arthritis of the left knee been 
considered.  In other words, even where the premise of error 
is accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993)

Whether the Error was Outcome Determinative

In deciding whether the error was outcome determinative, the 
Board must consider the law and evidence as it existed in 
September 1985.

Then as now, service connection may be established for a 
disability resulting from injury suffered or disease 
contracted in service.  38 U.S.C.A. § 1110.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

The service medical records show that the veteran was seen 
once in August 1972 for left knee pain and the impression was 
ligament strain.  Sixteen months later, the veteran 
complained of pain below the left kneecap.  When he was seen 
in the orthopedic clinic in January 1974, the pertinent 
findings were chondromalacia and no instability.  A tear in 
the medial meniscus was suspected.  In February 1974, the 
veteran complained of painful "contractions" in the left 
kneecap.  On separation examination in March 1974, 
chondromalacia of the left knee was listed in the summary of 
defects and diagnoses.  While an arthrogram was to be 
scheduled, it is unclear whether the procedure was done as 
the record does not contain any finding of such a procedure.

Chondromalacia is not a disease recognized by VA as a chronic 
disease under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a).  
Moreover, there was an isolated finding of knee pain in 1972 
and the next finding was chondromalacia over a three-month 
period, sixteen months later.  And after service, 
chondromalacia was not found on examination by either a 
private physician or by VA in 1985, more than 10 years later. 

Since chondromalacia was the only condition identified during 
service and since it was not shown that the veteran had 
chondromalacia in 1985, the condition in service was not 
chronic, and the evidence of record opposed, rather than 
supported, a finding of a left knee disability based on 
chronicity or by continuity of symptomatology. 



After service, degenerative joint disease of the left knee 
was diagnosed by VA in 1985, well beyond the one-year 
presumptive period for the manifestation of arthritis as a 
chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.309(a), and there was no medial evidence that linked 
degenerative joint disease of the left knee to knee symptoms 
in service or to any other in-service disease, injury, or 
event.

Because degenerative arthritis was not shown to be present 
during service or during the applicable presumptive period 
and in the absence of continuity of symptomatology and 
evidence that arthritis was otherwise related to service, the 
RO's misstatement of the evidence or failure to consider 
degenerative arthritis would not have resulted in the grant 
of service connection for left knee arthritis.  As the error 
was not outcome determinative, the error did not raise to the 
level of clear and unmistakable error of fact or law. 

Effective Date 

As the rating decision of September1985 by the RO, denying 
service connection for degenerative joint disease of the left 
knee, became final and in the absence of clear and 
unmistakable error in the rating decision, the effective date 
for the grant of service connection based on a claim to 
reopen can be no earlier than the date of receipt of the 
claim to reopen, that is, June 8, 2000.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(r).
ORDER

The appeal to establish that the veteran timely filed a 
notice of disagreement to the rating decision of September 
1985 by the RO is denied. 

The appeal to establish clearly and unmistakably error in the 
rating decision of September 1985 by the RO, denying service 
connection for a degenerative joint disease of the left knee, 
is denied.

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


